,.
     AO 2458 (Rev. 02/08/2019):Judgmc'nt in a Criminal Petty Case (Modified}                                                                  Page 1 of 1   II   I
                                                                                                                                                                 I
                                                                                                                                                                 I
                                         UNITED STATES DISTRICT COURT                                                                                            I
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                           V.                                         (For Offenses Committed On or After November 1, 1987)


                          Jorge Sandoval-Valencia                                     Case Number: 3:20-mj-20434

                                                                                     Dacely Garcia
                                                                                     Defendant's Attorne

     REGISTRATION NO. 9467 4298                                                                                      FILED
     THE DEFENDANT:
      ~ pleaded guilty to count( s) 1 of Complaint
                                                                                                                     FEB 2 7 2020
      •    was found guilty to count( s)                                                 CLERK, U.S. DISTRICT qouRT

           after a plea of not guilty.                                                -
                                                                                     BY                          DEPUTY
           Accordingly, the defendantis ad"ud
                                          J ged guil ty of such count(s), which involve tne tollowing offenses    ( ):
     Title & Section                   Nature of Offense                                                               Count Number(s)
     8: 1325                           ILLEGAL ENTRY (Misdemeanor)                                                     1
      D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                    c✓i::IME SERVED                            •    _ _ _ _ _ _ _ _ _ _ days

      ~ Assessment: $10 WAIVED                        ~ Fine: WAIVED
       ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession atthe time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Thursday, February 27, 2020
                                                                                   Date of Imposition of Sentence


                                                                                    -h~
                                                                                   HONbRABLE F. A. GOSSETT III
                                                                                   UNITED STATES MAGISTRATE JUDGE


     Clerk's Office Copy                                                                                                         3 :20-mj-20434
